DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 16 February 2022 is acknowledged.  Claims 1-23 are pending.

Terminal Disclaimer
The terminal disclaimer filed 16 February 2022 disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of prior patent No. 10,884,185 is approved.

Specification
The amendments to the specification were received on 16 February 2022.  These amendments to the specification are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows:
	To the specification:

[0046]	Indeed, referring now additionally to FIG. 3, another embodiment of a superlattice 25’ in accordance with the invention having different properties is now described.  In this embodiment, a repeating pattern of 3/1/5/1 is illustrated.  The superlattice 25’ includes a plurality of layer groups 45a’-45n’ arranged in a stacked relation on a substrate 21’ and with a cap layer 52’ on an uppermost layer group.  More particularly, the lowest base semiconductor portion 46a’ has three monolayers, and the second lowest base semiconductor portion 46b’ has five monolayers.  This pattern of monolayers 46a’-46n’ comprising monolayers 46’ repeats throughout the superlattice 25’.  The energy band-modifying layer 50’ may each include a single monolayer.  For such a superlattice 25’ including Si/O, the enhancement of charge carrier mobility is independent of orientation in the plane of the layers.  Those other elements of FIG. 3 not specifically mentioned are similar to those discussed above with reference to FIG. 1 and need no further discussion herein.

Response to Arguments
Applicant’s amendments to the specification and the above Examiner’s amendments to the specification are sufficient to overcome the objections to the 
The terminal disclaimer filed 16 February 2022 disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of prior patent No. 10,884,185 is sufficient to overcome the nonstatutory double patenting rejection of claims 1-4, 6-11, 13-20, 22, and 23 made in the non-final rejection filed 26 November 2021.  The nonstatutory double patenting rejection of claims 1-4, 6-11, 13-20, 22, and 23 have been withdrawn.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the methods for making a semiconductor device of claims 1 and 17 in the combination of limitations as claimed, noting particularly the limitations, “forming a plurality of waveguides on a substrate; forming a superlattice overlying the substrate and waveguides [ ]; forming an active device layer on the superlattice.”
The prior art of record fails to teach the method for making a semiconductor device of claim 10 in the combination of limitations as claimed, noting particularly the limitations, “forming a plurality of waveguides on a semiconductor-on-insulator (SOI) substrate; forming a superlattice overlying the SOI substrate and waveguides [ ]; forming an active device layer on the superlattice.”

Walpole et al. (US Patent Application Publication 2002/0051615, hereinafter Walpole ‘615) teaches (FIG. 9) an MQW (910) over a waveguide (906).  However, the MQW of Walpole ‘615 cannot be said to be a superlattice.
Atanackovik et al. (US Patent Application Publication 2004/0056243, hereinafter Atanackovik ‘243) teaches (FIG. 8) an active device layer (FET) on a superlattice (11).  However, the superlattice of Atanackovik ‘243 is not formed overlying a waveguide as claimed.
Nagahama et al. (US Patent Application Publication 2004/0004223, hereinafter Nagahama ‘223) teaches (FIG. 8) a superlattice (19) over a waveguide (18).  However, there is no active device layer on the superlattice of Nagahama ‘223 as claimed.
Stephenson (US Patent Application Publication 2019/0317277) teaches the claimed invention.  However, this reference is not prior art.
None of the other prior art references made of record cure these deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826